Citation Nr: 0028153	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-03 645 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's request for waiver of the recovery of 
the overpayment of disability pension in the mount of 
$18,584.43 was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to December 
1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision by the Committee on 
Waivers and Compromises (Committee) at the St. Petersburg, 
Florida Department of Veterans Affairs (VA) Regional Office 
(RO), which denied waiver on the basis that the veteran's 
request for waiver was not timely filed.


REMAND

According to the December 1998 Committee decision and the 
February 1999 Statement of the case, the Debt Management 
Center (DMC) notified the veteran of the overpayment and of 
his waiver rights via a letter dated on March 2, 1998.  
However, the record does not contain a copy of such letter or 
a signed, written verification from DMC identifying the date 
of dispatch of such letter.  Accordingly, this case is 
REMANDED to the RO for the following:

The RO should contact DMC and request 
verification either in the form of the 
actual March 2, 1998 letter or a signed, 
written certification from DMC 
management identifying the date of 
dispatch of the notice, a printout from 
Centralized Accounts Receivable Online 
System showing the date of dispatch of 
the DMC initial notice to the veteran, a 
statement explaining the details of the 
printout, and a copy of the type of form 
letter sent to the veteran.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




